Citation Nr: 9914606	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a rating action of April 
1994 from the New Orleans, Louisiana Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for a cervical spine 
disorder.

By means of a remand dated November 28, 1997, the Board 
requested additional RO development of the issue of service-
connection for a cervical spine disorder.  In an October 1998 
supplemental statement of the case, the RO provided notice of 
continued denial of service connection for a cervical spine 
disorder following additional development and consideration 
of the issue, as requested by the Board in its November 1997 
remand.  The case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  Medical evidence reveals the veteran's cervical spine 
disorder to have begun 25 years after discharge from service.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from a cervical spine disorder which 
began during active duty or is otherwise casually or 
etiologically related to service, to include arthritis in the 
neck shown to have become manifest to a compensable degree 
within one year of discharge from active duty in June 1969.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a cervical spine disorder is 
plausible.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a cervical spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a cervical spine disorder.  He 
specifically alleges that an in-service accident in 1968, 
which resulted in multiple injuries, is the cause of his 
current cervical spine problems.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran's June 1966 enlistment examination is negative 
for any neck problems.  Service medical records reveal that 
the veteran suffered a traumatic injury in May 1968 when he 
fell from a truck and sustained a compound fracture to the 
tibia and fibula of the right leg, surgical intervention of 
which resulted in a one and a half inch shortening of the 
leg.  Service medical records also indicated that the injury 
involved abrasions to his face, forehead, nose, lips and left 
arm on the elbow, with no artery or nerve involvement.  There 
are no other details about the accident.  The veteran 
indicated that he might have lost consciousness.  The service 
medical records do not show complaints of, or treatment for 
neck problems.  The March 1969 Medical Board report declared 
the veteran unfit for duty due to physical problems which 
were not then noted to include any neck problems.

The report from a May 1970 VA examination of the 
musculoskeletal system did not address any complaints or 
findings regarding the cervical spine.  This examination 
instead focused on musculoskeletal problems with other parts 
of his body.

VA treatment notes from March 1981 to June 1984, and from 
January 1988 through September 1993, reveal treatment 
primarily for kidney problems, and other unrelated matters, 
with cervical spine problems first addressed in 1993.  
Treatment notes from July 1993 reveal complaints of a burning 
sensation in the right forearm and down to the thumb and 
first finger of the right hand, which were said to have 
occurred over one week.  The veteran was noted to be on 
dialysis, and had a temporary shunt placed in the right side 
of his neck.  Another treatment note from July 1993 recites 
continued right arm complaints of burning pain, and findings 
of weakness and atrophy of the muscles.  A diagnostic 
impression of spondylolysis of the cervical spine with 
radicular symptoms and atrophy of arm was rendered.  A 
September 1993 treatment record gave a different diagnosis of 
degenerative disk disease of the neck.  A June 1993 hospital 
record documenting treatment procedures for end stage renal 
disease listed a past medical history which included 
degenerative joint disease.  None of the medical records that 
addressed his cervical spine pathology shed any light as to 
the etiology of this current cervical spine disability.

The report from a February 1998 VA examination, conducted 
pursuant to the Board's November 1997 remand, included a 
review of the claims file and examination of the veteran.  A 
history was given of the veteran having fallen from a truck, 
resulting in a compound fracture of the leg and subsequent 
complications thereto.  He gave a history of onset of pain 
and some tingly numb paresthesia in the right upper extremity 
around July 1993, with intermittent problems since that time.  
The paresthesia was described as starting just below shoulder 
level and extending down the thumb, forefinger and middle 
finger of the right hand.  

Upon physical examination, the cervical spine showed minor 
straightening, and the muscles were symmetrical.  There was 
minor muscle tightness, but not tenderness.  Ranges of motion 
were 45 degrees on forward flexion and backward extension, 38 
degrees left lateral flexion, 30 degrees right lateral 
flexion, 55 degrees left rotation and 45 degrees right 
rotation.  X-rays of the cervical spine revealed minor 
degenerative arthritis and degenerative disc disease at the 
C5-C6 levels.  There was no compression of vertebrae, but 
there was narrowing of the two disc spaces.  The diagnosis 
rendered was degenerative arthritis and degenerative disc 
disease of the cervical spine, with intermittent painful 
paresthesia into the right upper extremity.  In relation to 
the upper extremity complaint, the physical and neurological 
findings, including nerve conduction and EMG studies were 
normal.  
Regarding etiology of the cervical spine disorder, the 
examiner noted upon review of the claims file that the 
veteran's first complaints of neck symptoms were in 1993, 25 
years after the episode of injury in 1968.  Based upon the 
clinical findings, X-rays and the electrophysiology studies, 
the examiner's opinion was that the veteran's arthritis and 
disc disease in the cervical area were of primary origin and 
not related to an old injury.

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a cervical spine disorder.  There is no 
competent medical evidence showing a nexus between the 
veteran's current cervical spine disability, shown to be 
first manifest 25 years after discharge, to any incident in  
service.  To the contrary, the VA examiner's medical opinion 
of February 1998 attributed the diagnoses of arthritis and 
disc disease in the cervical spine to a primary origin, i.e., 
when he first complained of neck problems in 1993, as opposed 
to any traumatic injury of the past.

The United States Court of Appeals for Veterans Claims 
(formerly U. S. Court of Veterans Appeals) (Court), in 
Caluza, supra, held that if the service medical records do 
not show the claimed disability and there is no medical 
evidence to link the claimed disability with events in 
service or with a service-connected disability, a well-
grounded claim will not be found.  In the present case, the 
veteran has not provided any medical evidence showing a nexus 
between his current cervical spine disorder and active 
service.
 
Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
cervical spine disorder, as imposed by 38 U.S.C.A. § 5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present a well-grounded claim for service 
connection for a cervical spine disorder, VA has no duty to 
assist him in the development of facts pertaining to the 
claim.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  
Unlike the situation in Robinette, the appellant has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make the claim 
well grounded.


ORDER

The claim for service connection for a cervical spine 
disorder is denied as not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

